NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
LYNN NOVITSKY,
Petiti0ner,
V.
DEPARTMENT OF JUSTICE, 
Resp0ndent.
2011-3023
Petition for review of an arbitrator’s decision in FMCS
case no. 09-53595 by Char1es H. Pernal, Jr.
ON MOTION
ORDER
Lynn N0vitsky moves for leave to proceed in forma
pauperis
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted
§-.

NOV`[TSKY V. JUSTICE
DEC 03 2010
Date
cc: Lynn Novitsky
S
Jeanne E. Davidson, Esq.
\ JANcHORBALY
2
F0R THE COUR'r
/s/ J an H0rba1y
J an Horb aly
C1erk
FlLED
u.s. count 0F APPEALs FOR
ms FEoERAL c1Rc:ulr
UEC 03 2010
|.ERK
5-s_.